         Case 7:18-cv-08386-NSR-PED Document 26 Filed 12/14/18 Page 1 of 2


MGM
A Limited Liability Partnership
                                 McCullough Ginsberg Montano & Partners

Formed in the State of New York
Partners                                                                              Of Counsel
  Ted McCullough, Esq. *                                                                Jason Liam Schmolze, Esq. †
  Simon Ginsberg, Esq. *                                                                Damon Kamvosoulis, Esq. *†
  James S. Montano, Esq. * † ♦                                                          Michele J. Mittleman, Esq. *
  C. Dino Haloulos, Esq. *♦
         *
           Admitted in NY                                                             Associates
         †
           Admitted in NJ                                                               Kara Halpern, Esq. *
         ♦
           Admitted in PA                                                               Robert B. Lower, Esq. *
                                                                                        Patrick Lynott, Esq. *†

                                                                                      Robert B. Lower
                                                                                      Direct: (646) 747-6895
                                                                                      rlower@mgpllp.com

                                                        December 14, 2018
VIA ECF

Hon. Paul E. Davison
United States Magistrate Judge
United States Courthouse
300 Quarropas Street, Courtroom 420
White Plains, NY 10601

           Re:        William Gunnar Truitt v. Salisbury Bank and Trust Company, et al.
                      Index No. 7:18-cv-08386-NSR-PED

Dear Judge Davison:

           We represent Plaintiff William Truitt in the above-captioned matter and write to avoid

any waiver of Mr. Truitt’s rights pursuant to today’s discovery Order from Your Honor (ECF

No. 24).

           During yesterday’s Initial Conference with Judge Román, we agreed to put a months-

long dispute regarding Defendants’ refusal to produce text messages on hold in view of

Defendants’ November 13, 2018 contention that they had taken steps to preserve the text

messages and our plan to serve formal requests for production of those text messages shortly.

           In view of the foregoing, we respectfully ask to be notified if we will be unable to raise

this discovery issue with the Court after more than 5 business days, in the event that our efforts

to obtain those text messages without judicial intervention are unsuccessful.



            122 East 42nd Street, Suite 3505, New York, NY 10168 Tel (646) 435-0300 Fax (646) 349-2217
      Case 7:18-cv-08386-NSR-PED Document 26 Filed 12/14/18 Page 2 of 2
                                                                                                Page 2 of 2




                                               Sincerely,


                                               Robert B. Lower
                                               Counsel for Plaintiff
                                               MCCULLOUGH GINSBERG
                                               MONTANO & PARTNERS LLP
                                               122 East 42nd Street, Suite 3505
                                               New York, New York 10168
                                               Phone: (646) 747-6895
                                               rlower@mgpllp.com


cc:   Lindsay M. Sorin and Amber M. Spataro (counsel for Defendants)
      Ted McCullough and Jim Coughlan (counsel for Mr. Truitt)




       122 East 42nd Street, Suite 3505, New York, NY 10168 Tel (646) 435-0300 Fax (646) 349-2217
